Order entered July 25, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01425-CV

              ALBERT MORRIS AND TILDA MORRIS, ET AL., Appellants

                                                 V.

               UNIFIED HOUSING FOUNDATION INC., ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-15358

                                            ORDER
       We GRANT appellants’ motion for extension to file corrected brief and ORDER the

brief be filed no later than August 11, 2014.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE